DETAILED ACTION
This action is in response to the RCE filed on October 22, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Response to Arguments
	Applicant’s arguments with respect to USC 103 rejection of claims 1-20 have been considered, but are not persuasive. Applicant argues on Pg. 2-3 that…there’s no calculation of likelihood of interaction with a potential feed object…Spivack does not teach likelihoods that the user’s interaction will cause one or more downstream events by other users.”

	The Office respectfully disagrees. According to applicant’s specification; [004], Downstream effects involve effects to the user and to the social networking service as a whole that are related to a particular immediate action but occur later than the particular immediate action. One major example is the concept of viral actions, where a user who shares an item with other users in his or her social network 

Himel teaches in [007]-[008], a downstream user interaction where the communication was distributed to the user responsive to an interaction performed by at least one of the user's connections. For example, a communication directly targeted to a user may be shared several times by the user with his social network connections. The sharing interactions performed by the user can be considered to be direct user interactions and thereafter, the connections of the user may share and interact with the communication, creating a viral communication. These subsequent interactions by the various connections of the user are downstream interactions and after monitoring and recording the user interactions performed by its users, the social networking system determines integrity scores for the social application. An integrity score can be computed for each communication, for each tag or for all the communications received and the integrity score may indicate the overall user perception for a particular communication, associated with the social network. For example, a low integrity score may indicate a relatively poor perception for a particular communication by the users of the social network. Fig. 3 shows the process of received communications to one or more users of a social network. The distribution may be viral and distributed to users by a newsfeed in response to interactions performed by the users' connections. After distributing the communications, the process monitors the various user interactions performed on the communications. 

Himel also teaches in [0043]-[0044], wherein when processing the content of a communication the integrity determination engine can use any suitable algorithm to determine the subject of the communication. It computes the integrity score for the social application and determines the sum the integrity values for the user interactions which are performed on all the communications of the social application. It may then divide the sum by the number of interactions for all of the communications of the social application. The integrity determination engine can then display feedback to a user thorough a user interface, a dashboard.


	Spivack further teaches in [0035]-[0036], determining correlations between data streams based on calculating a correlation score for each correlation between each selected attribute in a first data stream and each selected attribute in the second data stream and then displaying to the user correlation scores next to their respective attributes. A predictive algorithm is used to predict a future trend of the series of data in the second data stream, and verifying the prediction by comparing the predicted future trend with real data signals as the real data signals arrive from the second data stream. The algorithm can be automatically adjusted based on results from the verification and can be an unsupervised or supervised machine learning algorithm. Influence information can also be gathered by integrating with influence metric services by measuring the relevance of a message to the interests of a user's followers. The algorithm can determine whether the message should be reposted in a social network. The algorithm can estimate to what degree a particular message might spread further, via a person's followers.

	Regarding independent claims 8 and 15, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-7, 9-14 and 16-20 Applicant has not overcome the rejections and they remain similarly rejected.

	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US 2014/0258198 A1) in view of Himel et al. (US 2014/0006489 A1.)

Regarding claim 1, Spivack discloses 1. “A system comprising: a memory; and a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to: obtain a plurality of potential feed objects, wherein each potential feed object includes a data structure containing a piece of information that could potentially be displayed in a feed in a user interface of a social networking service; (See Abstract, Fig. 7 and [0056], [0065], [0174, [0242]) (FIG. 7 depicts a flow chart illustrating an example process for aggregating an online identity of a user from activities at social media sites. Techniques can provide users with a tool having an integrated, user-friendly interface and having automated mechanisms which can reveal correlations between data streams to the users in a clear and easily understandable way, thereby enabling the users to easily digest the vast amount of information contained in activities within one or more network. Host server 300 includes the user profiling engine 310 and can be any combination of 

[0174] teaches influence information is gathered by integrating with influence metric services like Klout.com. By measuring the relevance of a message to the interests of a user's followers an algorithm can determine whether the message should be reposted. By measuring historical diffusion of similar messages in a social network, the algorithm may estimate to what degree a particular message might spread further, via a person's followers, and may also recommend what times of day it should be posted in order to attain the maximum attention and spread.
The algorithm adjustment/refinement module can use the delta between expected and actual results in a feedback process to refine the predictive algorithm. That is to say, the algorithm adjustment/refinement module can automatically adjust the predictive algorithm based on results from the verification. Further, certain implementations of the algorithm adjustment/refinement module can adopt unsupervised machine learning mechanisms to govern or administer the algorithm adjustment. For example, one variation of the algorithm adjustment/refinement module can employ a genetic algorithm or other supervised or unsupervised machine learning approach.)

“obtain an identification of a user performing a navigation command in the user interface, the navigation command causing the feed to be displayed or updated;” (See Fig. 4A and [0043], [0193]) (User interest profiles can be used by the online identify generator 382 to generate an online identify for a user. The interests of the user are represented by concepts weighted according to analysis of user content which is subject of the online activities at the online media services, an example of which is illustrated in a data entry for user analytics shown in FIG. 4A. Message/content analytics can also be used in generating unique user interfaces and UI features useful for displaying trends or popular topics/types/people/content in an intuitive manner for navigation.)

“feed the identification of the user and the plurality of potential feed objects to a machine learned feed object ranking model, the machine learned feed object ranking model having been trained via a machine learning algorithm to calculate a score for each of the potential feed objects, the score being based on a combination of a likelihood that the user will perform an interaction, via the user interface, on the potential feed object, likelihoods that the user's interaction will cause one or more downstream events by-other users, and a value of the one or more downstream events to the social networking service; (See [0085],  [0090], [0231]) (Personalized/customized stream of messages for a user is a "likestream," or a stream of messages/content that the user likes or might like, determined by explicit preferences or implicit preferences. For example, the host server 300 can provide a mechanism by which users may explicitly or implicitly "like" particular messages or people. By "liking" something a user explicitly tells the application that it is of interest. The host 300 (e.g., the personalization engine 355) then assembles a directory of the things the user likes. Within this directory, each faceted view, can be referred to as a "likestream" of things (e.g., messages, audio content, video content or any other content) that are liked by some set of users (such as a single user or even a community or group, such as people within an organization. 
For each user x, a faceted directory hierarchy can be generated dynamically that contains all their implicitly or explicitly liked messages and/or people. This directory includes sub-directories, each itself a likestream, for various semantic types of messages liked by user x. Implicitly liked messages for user x may include any/all messages that user x has authored, replied to, reposted, saved, or shared. User x may also explicitly liked messages or people by taking an action to "like" them in the application.
[0174] teaches influence information is gathered by integrating with influence metric services like Klout.com. By measuring the relevance of a message to the interests of a user's followers an algorithm can determine whether the message should be reposted. By measuring historical diffusion of similar messages in a social network, the algorithm may estimate to what degree a particular message might spread further, via a person's followers, and may also recommend what times of day it should be posted in order to attain the maximum attention and spread.
The data stream attribute permutation module can automatically calculate different combinations of selected attributes between the first and second data streams, for example, so as to enable a comprehensive and exhaustive approach to correlation discovery. The correlation score calculation 

“rank the plurality of potential feed objects by their scores calculated by the machine learned feed object ranking model; and cause one or more of the potential feed objects to be displayed in the feed in the user interface based on the ranking.” (See [0086]) (FIG. 3D depicts an additional or alternative example block diagram of the scoring engine of the host server configured to reveal correlation between data streams of activities in one or more networks to users. Ranking the results and select the top matching results as similar messages.)

But, Spivack does not explicitly disclose “wherein a downstream event is an interaction, by a user other than user interacting with the feed item;” However, Himel teaches “wherein a downstream event is an interaction, by a user other than user interacting with the feed item;” (See [007]-[011], wherein a downstream user interaction may refer to an interaction performed by a user on a communication, where the communication was distributed to the user responsive to an interaction performed by at least one of the user's connections. A communication directly targeted to a user may be shared several times by the user with his or her social network connections. Such sharing interactions performed by the user may be considered to be direct user interactions. Thereafter, the connections of the user may share and/or otherwise interact with the communication. The connections' own connections 
These subsequent interactions by the various immediate and non-immediate connections of the user may be considered downstream interactions. After monitoring and recording the user interactions performed by its users, the social networking system determines integrity scores for the social application. An integrity score can be computed for each communication, for each tag, and/or for all the communications received from the social application. Each integrity score may indicate the overall user perception for a particular communication, the communications associated with a particular tag, and/or for all the communications of the social application. Each score may be indicated as a number on a scale or as a discrete category. The feedback can additionally include the computed integrity scores. Furthermore, the feedback can include the raw user interaction counts for each tag, each individual interaction, and/or for all the interactions. In processing the content of a communication, the integrity determination engine 275 may use any suitable algorithm.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Spivack (System and Method for Revealing correlations between data streams) with Himel (Determining and Providing Feedback About Communications From An Application On A Social Networking Platform) in order to allow for determining and providing feedback about the integrity of communications sent by an application on a social networking platform. Himel, [001].

One having ordinary skill would also be motivated to combine Spivack and Himel, in view of the suggestions provided by Himel in the Abstract, which suggests, “feedback indicating the integrity of the social application can be provided, the feedback can be based on the user interactions performed on the communications. The feedback can also be provided according to the tags. In particular, a set of feedback information can be provided for each tag, where the set is based on the user interactions performed on the subset of communications associated with the tag.”  

The system of claim 1, wherein the instructions further cause the system to:  obtain a plurality of sample feed objects, corresponding user identifications, and labels corresponding to actions taken by downstream users on the corresponding sample feed objects, generate one or more features based on information derived from the corresponding user identifications and based on the sample feed objects; and feed the one or more features and the plurality of sample feed objects to the machine learning algorithm to train the machine learned feed object ranking model.” (See Fig. 2A-3B) [0174]) (Influence information is gathered by integrating with influence metric services like Klout.com. By measuring the relevance of a message to the interests of a user's followers an algorithm can determine whether the message should be reposted. By measuring historical diffusion of similar messages in a social network, the algorithm may estimate to what degree a particular message might spread further, via a person's followers, and may also recommend what times of day it should be posted in order to attain the maximum attention and spread.)
Regarding claim 3, Spivack in view of Himel discloses “The system of claim 1, wherein the machine learning algorithm is a binary-logistic regression algorithm.” (See [00242]) (One variation of the algorithm adjustment/refinement module can employ a genetic algorithm or other supervised or unsupervised machine learning approach, statistical classification, and/or regression algorithm.)

Regarding claim 4, Spivack in view of Himel discloses “The system of claim 1, wherein the scores E (m, u) are calculated based on possible types of interactions on a potential feed object taken by a user, possible types of viral actions, incremental downstream engagement on the potential feed object if the user takes a viral action, and a time discount factor determining the value of engagement in a current session versus that in a later session.” (See [0208]) (Concierge can also provide personalized recommendations or advice to users as they do things while using Bottlenose. This can include giving them either solicited or unsolicited suggestions, whether the user is actively engaging with the Bottlenose app or the app is idle. For example, if the user is actively using the app to read something or send messages or engage in a conversation the concierge can make relevant suggestions to what it sees them doing; but even if the user is not actively engaging--such as 

Regarding claim 5, Spivack in view of Himel discloses “The system of claim 4, wherein the possible types of interactions on a potential feed object, include click, like, share, comment, job view, and connect.” (See [0067], [0068], [0119]) (When clicking a node, it will show related topics, tags and keywords and it will display related messages/content in a new window or side panel. personalized or customized to individual users including streams with liked content, filtered content, categorized based on topic, type, content, associated users, people, related sites or sources, and/or prioritized content based on relevance or importance. The user profile further includes an activity analyzer 311 which detects various user activities online for use in analyzing user behavior to detect/identify user interests in generating the interest profile. The activities that can be detected and analyzed include, by way of example, posted a message, shared a message, liked a message, favorited a message, tagged a message, annotated a message, rated a message, and commented on the message, replied to the message, viewed the message, saved or bookmarked the message. The activities can also include activities/social relationships relating to other users as detected or analyzed by a social relationships analyzer 313 of the user profiling engine 310.)

Regarding claim 6, Spivack in view of Himel discloses “The system of claim 2, wherein the generating the one or more features includes retrieving a plurality of user profiles corresponding to the corresponding user identifications and generating the one or more features from the plurality of user profiles.” (See [0193]) (User interest profiles can be used by the online identify generator 382 to generate an online identify for a user. This profile can include statistics about many dimensions (e.g., generated by the analytics generator) of the user, for example: their interests, their 

Regarding claim 7, Spivack in view of Himel discloses “The system of claim 2, wherein the generating the one or more features includes retrieving usage history corresponding to the corresponding user identifications and generating the one or more features from the usage history.” (See [0193]-[0194]) ((User interest profiles can be used by the online identify generator 382 to generate an online identify for a user. Their online activity including information regarding, various types of content they are interested in (videos, audio, questions, classified ads, etc.), their usage behavior with respect to the platform hosted by server 300 (how often the login, stats about their messaging activity, various analytics of their usage activity to derive trends (e.g., by the trend detection and prediction engine 385) about when they are active and what gets them to take various actions in the application such as clicking an ad or reposting a message, etc.), trends in their interests (such as which interests are gaining or decline with what momentum) and trends in their social relationships (such as which people they interact with more, read more, repost more, reply to more, pay attention to more).

As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising:” (See [0065]) (Host server 300 includes the user profiling engine 310 and can be any combination of software agents and/or hardware modules (e.g., including processors and/or memory units) able to detect, aggregate, generate, create, predict, retrieve, determine, identity user interests.)

As per claim 16, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 20, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                  

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154